Citation Nr: 0518141	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  99-00 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent yeast 
infections, to include as secondary to an adjustment disorder 
with anxiety, depression, and dyspepsia.

2.  Entitlement to an increased rating for an adjustment 
disorder with anxiety, depression, and dyspepsia, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for a 
papulosquamous eruption prior to May 10, 2001.

4.  Entitlement to a rating in excess of 30 percent for a 
papulosquamous eruption from May 10, 2001. 

5.  Entitlement to a total disability evaluation for 
compensation based on individual unemployability.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in April 2004, at which time the issues of 
entitlement to service connection for gastroesophageal reflux 
disease and recurrent yeast infections, secondary to an 
adjustment disorder with anxiety and depression, increased 
rating claims for an adjustment disorder and a papulosquamous 
eruption, and a claim of entitlement to a total disability 
rating for compensation due to individual unemployability 
(TDIU), were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, 
through the Appeals Management Center (AMC) in Washington, 
DC, for additional development.  

On remand, the RO in a rating decision of August 2004 
relating to issues not on appeal, granted entitlement to 
service connection for ovarian cysts and assigned a 
noncompensable evaluation therefor.  Also, by rating action 
in February 2005, service connection for gastroesophageal 
reflux disease was granted and a noncompensable evaluation 
was also assigned for that disorder.  

The veteran was advised by the RO in April 2005 that her 
appeal was being returned to the Board for disposition.  
Later in April 2005, she submitted directly to the Board 
additional documentary evidence that was not previously 
reviewed by the RO and such evidence was not accompanied by a 
waiver for its initial consideration by the RO.  

All issues other than that relating to the veteran's claim 
for increased schedular evaluations for a papulosquamous 
eruption prior to and on May 10, 2001, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the AMC.

It is noted parenthetically that, in addition to the Board's 
April 2004 remand involving compensation matters, the Board 
in April 2004 separately remanded to the VA Medical Center 
(VAMC) in Columbia, South Carolina the issue of the veteran's 
entitlement to payment of or reimbursement for unreimbursed 
medical expenses incurred in connection with unauthorized 
medical treatment received on May 4, 2001.  The development 
ordered at that time does not appear to have been undertaken 
to date, nor does the record indicate that such matter has 
been recertified to the Board for review at this time.  No 
further action by the Board with respect to the 
payment/reimbursement matter is warranted at this time, and 
the Board will only act should the VAMC continue to deny the 
claim after completing the actions previously directed by the 
Board.


FINDINGS OF FACT

1.  Prior to May 10, 2001, the veteran's service-connected 
papulosquamous eruption was manifested by constant itching 
and extensive lesions, but without ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations or exceptional repugnance.

2.  As of May 10, 2001, and thereafter, the veteran's 
papulosquamous eruption was manifested by not more than 
exudation or itching constant, extensive lesions, or marked 
disfigurement; the disorder did not affect more than 40 
percent of the entire body or more than 40 percent of the 
exposed areas, nor was constant or near constant systemic 
therapy required during any 12-month period.  

CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a 30 percent 
rating, but none greater, for a papulosquamous eruption prior 
to May 10, 2001, have been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7816-7806 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20 (2004).

2.  The schedular criteria for the assignment of more than a 
30 percent rating for a papulosquamous eruption as of May 10, 
2001, or thereafter, have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 4.118, Diagnostic 
Code 7816-7806 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7816 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, this matter was remanded most recently by the 
Board in April 2004 for additional evidentiary and procedural 
development by the AMC or RO.  In addition, this matter was 
subject to one or more other remands from the Board.  All of 
the actions sought by the Board by its prior development 
requests appear to have been completed in full as directed, 
and the veteran does not contend otherwise.  See Stegall v. 
West, 11 Vet.App. 268, 270-71 (1998).  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), became law in 
November 2000, subsequent to the initiation of the original 
claim forming the basis of the instant appeal.  The VCAA 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to its duty to assist a 
claimant, and including an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  To implement these provisions VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The applicable law and 
regulations have been the subject of holdings of various 
Federal courts.  

Under the changes effectuated by the VCAA, VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  In this case, there is no issue as 
to providing an appropriate application form or completeness 
of the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 Vet.App. 
370, 373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).  Written notice of the foregoing was provided to 
the veteran by the RO through its April and October 2001 and 
April 2004 letters to her.  To that extent, VA's duties 
established by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all pertinent 
examination and treatment records have been obtained from all 
VA and non-VA sources noted by the veteran.  It is also 
evident that she has been afforded multiple VA medical 
examinations to evaluate her service-connected papulosquamous 
eruption during the course of the instant appeal, the reports 
of which have been associated with her claims folder.  Thus, 
it is concluded that all assistance due the veteran has been 
rendered.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for pre-
initial-RO adjudication notice of the VCAA.  It was, however, 
specifically recognized that, where notice was not mandated 
at the time of the initial RO decision, VA did not err in not 
providing such notice specifically complying with section 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO adjudication had already occurred.  Instead, the 
veteran was found to have the right to be provided the 
requisite VCAA content-complying notice and proper subsequent 
VA process at some time during the appellate process.  In 
this instance, the initial RO adjudication in May 2001 
followed the enactment of the VCAA, with notice of the VCAA 
being attempted prior thereto, and full VCAA notice occurring 
subsequently, followed by readjudication of the issues and 
notice to the veteran, as provided by Pelegrini.  In light of 
the foregoing to decide the appeal would not be prejudicial 
error to the veteran-claimant.  Bernard v. Brown, 4 Vet.App. 
384 (1993).  

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Merits of the Claim for Increase for a Papulosquamous 
Eruption

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes (DCs) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The record reflects that service connection was established 
for a papulosquamous eruption, most likely asteatotic 
dermatitis or rule out parapsoriasis, by the RO in rating 
action entered in January 2000.  At that time, a 10 percent 
rating was assigned from July 1998 by analogy to 38 C.F.R. 
§ 4.118, DC 7816.  38 C.F.R. § 4.20.  No appeal of the 
initial rating assigned followed.  In January 2001, the 
veteran filed a TDIU application, which the RO interpreted 
also as a claim for increase for the papulosquamous eruption, 
based on her comments therein.  The RO in rating action of 
May 2001, confirmed and continued the previously assigned 10 
percent rating, and such denial forms the basis of the 
instant appeal.  By subsequent action in April 2002, the RO 
increased the rating assigned for the papulosquamous eruption 
from 10 percent to 30 percent, effective from May 10, 2001, 
utilizing DC 7816.  

VA's Schedule for Rating Disabilities provides for the 
evaluation of disabilities of the skin at 38 C.F.R. § 4.118.  
38 C.F.R. § 4.118 clearly provides the proper anatomical 
localization; that is, the skin, for the evaluation of the 
veteran's papulosquamous eruption, which the RO has rated 
analogously to psoriasis.  

Notice is taken that the criteria for the evaluation of skin 
disorders were amended during the course of the instant 
appeal.  Such changes were made effective from August 30, 
2002.  See 67 Fed. Reg. 49590 (2002).  In light of Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), it follows that the 
old rating criteria only apply to the period prior to the 
date of the change in law, and the new rating criteria apply 
only to the period on and after the date of the change in 
law.

Under the schedular provisions in effect prior to August 30, 
2002, the DCs of § 4.118 fell basically into two groups.  The 
provisions of 38 C.F.R. § 4.118, DCs 7800 through 7805 
concerned scars, and such are not for application in this 
instance as it is neither contended nor shown that scarring 
is associated with the veteran's papulosquamous eruption.  

The provisions of 38 C.F.R. § 4.118, DCs 7806 through 7819 
covered various skin diseases, among which was psoriasis at 
DC 7816.  Disorders under DCs 7807 through 7819 were rated 
for eczema under DC 7806, depending upon the location, 
extent, and repugnant or otherwise disabling character of 
manifestations.  

DC 7806, as in effect prior to August 30, 2002, provided 
rating criteria for the evaluation of eczema on the basis of 
clinical findings to include exfoliation, exudation, itching, 
crusting, and ulceration.  A 10 percent evaluation required 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  With exudation or itching 
constant, extensive lesions, or marked disfigurement, a 30 
percent rating was assignable.  With ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance, a 50 percent 
rating was for assignment.  38 C.F.R. § 4.118, DC 7806 
(2002).  

As indicated above, the provisions of 38 C.F.R. § 4.118 were 
modified, effective from August 30, 2002, and under those 
modifications, psoriasis was assigned its own rating criteria 
under DC 7816 (2004).  Under the revised criteria, a 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas be affected; or 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, must be required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7816 (2004).  
Where more than 40 percent of the entire body or more than 40 
percent of the exposed areas is affected; or there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, a 60 percent evaluation is 
for assignment.  Id.  

For the period prior to May 10, 2001, the record overall 
denotes the existence of constant itching and extensive 
involvement of skin lesions, such that a 30 percent schedular 
rating is for assignment under the criteria in effect prior 
to August 30, 2002.  Despite the fact that the initial VA 
skin examination in August 2000 disclosed no involvement of 
the scalp, face, neck, and abdomen, the veteran complained 
that her skin lesions in affected areas were quite pruritic.  
Involvement at that time was limited to the upper back and 
chest, as manifested by scaly, slightly elevated and 
hypopigmented lesions shown on clinical evaluation.  The 
diagnosis was tinea versicolor.  Further, in February 2001, 
the appellant complained of generalized itching, and evidence 
of breakouts was present on her forehead.

A VA examination in April 2001 revealed that her back, chest, 
abdomen, antecubital regions, axillae, and other portions of 
the upper and lower extremities showed evidence of 
hyperpigmented lesions.  A subsequent skin biopsy identified 
a chronic, mild perivascular inflammation of the neck, 
leading to entry of a differential diagnosis of pityriasis 
lichenoides chonica versus disseminated actinic paraleratosis 
versus parapsoriasis.  

In light of the totality of the record, the Board finds that 
the evidence in favor of the assignment of a 30 percent 
rating outweighs that in opposition, and in the absence of a 
showing of ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptional 
repugnance, warranting an evaluation in excess of 30 percent, 
it is concluded that a 30 percent schedular rating, but none 
greater, is for assignment for the period prior to May 10, 
2001.

As for the question of whether a schedular evaluation in 
excess of 30 percent is warranted for the period beginning 
May 10, 2001, VA outpatient records indicate that the veteran 
reported in May 2001 that she had been seen by a private 
physician for her skin complaints and that such physician had 
placed her on Lamasil and topical creams. 

VA examination in October 2001 showed numerous areas of 
desquamation of the scalp and other parts of the head, neck, 
back, upper chest, and thighs.  The lesions were two to three 
millimeters to about one centimeter in size.  Some of the 
lesions exhibited an erythematous base, and although none was 
infected or ulcerated, there was evidence of scaling and 
desquamation.  

Beginning in November 2001, VA authorized fee-basis care by a 
private dermatologist and such physician placed the veteran 
on Prednisone, although she was not able to tolerate the 
prescribed dosage.  Further use of Prednisone and Protopic 
followed, but not on a constant or near constant basis; use 
of phototherapy is also indicated.  

At a VA medical examination in May 2004, there were shown to 
be small papular lesions which were minimally visible of the 
veteran's face.  There did not otherwise appear to be a great 
deal of active skin lesions at that time.  It was the 
examiner's opinion that 23 percent of her exposed skin was 
affected, with three percent of the entire body so affected.  
The diagnosis was parapsoriasis of the small plaque type, 
apparently controlled on current medications.  The absence of 
ulceration and extensive exfoliation or crusting was 
specifically noted and use of near constant systemic therapy 
was found not to have been required.  Disfigurement of the 
head or complete deformity of any other area was judged to be 
absent, as were any visible or palpable deformity or 
asymmetry.  

Contrary to the veteran's allegation of an increased level of 
severity of her skin disorder since May 10, 2001, the record 
does support such argument.  The preponderance of the 
evidence is against finding signs of ulceration, extensive 
exfoliation or crusting and systemic or nervous 
manifestations, or exceptional repugnance, as might warrant 
the assignment of a 50 percent evaluation for the period from 
May 2001 to August 2002.  With respect to the criteria in 
effect on August 30, 2002, and thereafter, there is not shown 
to be more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected.  There likewise is 
absent a showing of the administration of systemic therapy on 
a constant or near-constant basis in any given 12-month 
period.  As such, a schedular rating in excess of 30 percent 
effective at any time since August 30, 2002 is not warranted.  

On the basis of the foregoing, a 30 percent schedular 
evaluation, but none greater, is assigned for the period 
prior to May 10, 2001.  An evaluation in excess of 30 percent 
rating assigned for the period from May 10, 2001, to the 
present, is denied.  


ORDER

A 30 percent schedular evaluation, but none greater, is 
granted for the period prior to May 10, 2001, for a 
papulosquamous eruption, subject to the laws and regulations 
governing the award of monetary benefits.  

A schedular rating in excess of 30 percent for a 
papulosquamous eruption is denied for the period from May 10, 
2001, to the present.  



REMAND

Contrary to the Board's remand instructions of April 2004, 
the VA examiner who evaluated the veteran's service-connected 
papulosquamous eruption failed to address the question of 
whether such disorder markedly interfered with her 
employment.  In addition, despite being asked to do so, the 
same examiner did not offer an opinion as to the direct 
service incurrence of the veteran's claimed recurrent yeast 
infections.  (The examiner did address whether yeast 
infections were caused or aggravated by her service connected 
adjustment disorder and/or gastroesophageal reflux disease.)  
The former oversight requires corrective actions.  Stegall v. 
West, 11 Vet.App. at 270-71.

Notice is also taken that the VA psychiatric examiner who 
evaluated the veteran's service-connected adjustment disorder 
in June 2004 recommended that the veteran undergo 
psychological testing to assist in identifying symptoms of 
anxiety and depression, as well as to uncover any symptoms of 
malingering or symptom exaggeration, prior to rendering 
opinions on matters relating to the severity of the service-
connected disorder.  Although such testing was scheduled to 
be undertaken later in 2004, the veteran failed to appear.  
She nevertheless has since indicated a willingness to undergo 
such testing, noting in combination with her fee-basis 
therapist that she was unable to report to the scheduled 
testing because of the length of the trip to the VA facility 
in Columbia and her need to ensure her daughter's attendance 
at school.  The veteran has requested that such testing be 
undertaken by a local therapist on a fee-basis, or 
alternatively, if she must attend the Columbia facility for 
that testing, that such testing needs to be scheduled during 
a period when her daughter is not in school.  In light of the 
appellant's willingness to report further efforts are 
therefore necessary to schedule the psychological testing.  

The record also reflects that that additional pertinent 
evidence was received into the record by the Board in April 
2005.  Such evidence was not accompanied by a written waiver 
for initial RO consideration.  While there is a procedure to 
solicit such a waiver from the veteran, see Chairman's 
Memorandum, No. 01-05-09 (May 25, 2005), under the facts of 
this case, the case must be returned to the RO for 
additional, unrelated actions.  

Further action by the Board is deferred in connection with 
the veteran's TDIU claim, given that various claims for VA 
compensation, be they for service connection or increased 
ratings, remain at issue.  

On the basis of the foregoing, this matter is REMANDED for 
the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified what information and evidence 
are still needed to substantiate her 
claims of entitlement to service 
connection for recurrent yeast 
infections, to include as secondary to an 
adjustment disorder with anxiety, 
depression, and dyspepsia; entitlement to 
an increased rating for an adjustment 
disorder with anxiety, depression, and 
dyspepsia, currently evaluated as 50 
percent disabling; entitlement to an 
extraschedular evaluation of increased 
disability for a papulosquamous eruption 
prior to and on and after May 10, 2001; 
and entitlement to a TDIU.  The veteran 
must be notified what specific portion of 
any needed evidence VA will secure, and 
what specific portion of any needed 
evidence she must submit.  She must also 
be advised to submit all pertinent 
evidence not already on file that is held 
in her possession and notified that, if 
requested, VA will assist her in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that she 
furnishes sufficient, identifying 
information and authorization.  

2.  Any and all VA inpatient and 
outpatient treatment records, not already 
contained in the claims folder, involving 
service-connected disorders and a claimed 
disability of recurrent yeast infections 
must be obtained for inclusion in the 
claims folder.  

3.  The report of the VA medical 
examination conducted on May 29, 2004, at 
the VA Medical Center in Columbia, South 
Carolina, by S. Anderson, M.D., must be 
returned to Dr. Anderson for the 
preparation of an addendum to her earlier 
report.  The claims folders in their 
entirety are to be furnished to Dr. 
Anderson or her designee for use in the 
study of this case.  An additional 
examination by Dr. Anderson, or by 
another physician if Dr. Anderson is 
unavailable, is authorized if deemed 
necessary.  Regardless of whether an 
additional examination is undertaken, Dr. 
Anderson or her designee must address the 
following in detail in an addendum, 
providing where appropriate, a 
professional opinion, with full 
supporting rationale:

(a)  Is it at least as likely 
as not that the veteran's 
recurrent yeast infections, if 
any, originated during her 
period of military service from 
August 1983 to December 1991?  

(b)  Is it at least as likely 
as not that the veteran's 
service-connected skin disorder 
results in a marked 
interference with employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

4.  The veteran must be afforded 
psychological testing, as requested by L. 
Atkins, M.D., at the time of a VA 
psychiatric examination at the Columbia 
VAMC on June 9, 2004.  The veteran has 
requested that such testing be conducted 
by her fee-basis therapist or some other 
fee-basis provider in her locale.  If 
that is not possible, then at the 
Columbia VAMC during a period when her 
daughter is not in school.  Once such 
testing is completed and results are 
added to the claims folder, the entirety 
of the claims folder must be returned to 
Dr. Atkins at the Columbia VAMC to allow 
Dr. Atkins an opportunity to address the 
severity of the veteran's service-
connected adjustment disorder with 
anxiety, depression, and dyspepsia.  

5.  Following the completion of the 
foregoing actions, the RO must review 
each examination report.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return the 
report for any and all needed action.  

6.  Lastly, the RO must readjudicate the 
claims of entitlement to service 
connection on a direct and secondary 
basis for recurrent yeast infections; to 
an increased rating for an adjustment 
disorder with anxiety, depression, and 
dyspepsia; to an extraschedular rating in 
excess of 10 percent for a papulosquamous 
eruption prior to May 10, 2001, and in 
excess of 30 percent from May 10, 2001; 
and to a TDIU.  Such adjudications must 
be based on all of the evidence of 
record, including that submitted directly 
to the Board in April 2005, and all 
pertinent legal authority.  Further, the 
RO must specifically document its 
consideration of the veteran's 
entitlement to extraschedular ratings of 
increased disability for an adjustment 
disorder and papulosquamous eruption, 
pursuant to 38 C.F.R. § 3.321(b) (2004), 
with referral to the VA's Under Secretary 
for Benefits or the Director of the 
Compensation and Pension Service, as 
appropriate.  If any benefit sought on 
appeal remains denied, the veteran must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues herein on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  The 
purpose of this remand is to preserve the veteran's due 
process rights and to obtain additional procedural and 
evidentiary development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


